DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0314666 A1 to Saito et al. (“Saito”) in view of U.S. Patent Application Publication No. 2016/0190297 A1 to Kudymov et al. (“Kudymov”).										As to claim 1, although Saito discloses a semiconductor structure, comprising: a substrate (1); a gate structure on the substrate (5, 6, 9, 10), comprising: a gate electrode (5, 6) on the substrate (1); and a gate layer (9, 10) on the gate electrode (5, 6), wherein the gate layer (9, 10) has at least one notch (protruded 10 creates the In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).													As to claim 2, Saito further discloses wherein the notch (protruded 10 creates the notch) faces toward a direction of the source structure (3, 12) in a horizon direction (See Fig. 7, Fig. 8).											As to claim 3, Saito in view of Kudymov discloses further comprising a dielectric layer (11) disposed in the notch (protruded 10 creates the notch) of the gate metal layer (9, 10) (See Saito Fig. 8).										As to claim 4, Saito further discloses wherein the notch (protruded 10 creates the notch) has a shape of a rectangle, a trapezoid or a triangle (See Fig. 7).			As to claim 8, Saito further discloses wherein the notch (protruded 10 creates the notch) exposes a first side of the gate electrode (5, 6) and aligns with a second side opposite to the first side of the gate electrode (5, 6) (See Fig. 7) (Notes: aligns to be parallel).													As to claim 9, Saito in view of Kudymov further discloses wherein a length of the gate metal layer (9, 10) on opposite sides of the notch (protruded 10 creates the notch) is greater than or equal to five times of a thickness of the gate metal layer (9, 10) As to claim 10, Saito in view of Kudymov further discloses wherein the source structure (3, 12) comprises: a source electrode (3) on the substrate (1); and a source metal layer (12) on the source electrode (3) and electrically connected to the source electrode (3) (See Fig. 8).										As to claim 11, Saito in view of Kudymov further discloses wherein the source metal layer (12) extends toward the drain structure (4) and extends beyond the gate metal layer (9, 10) (See Saito Fig. 8 and Kudymov Fig. 2).						As to claim 12, Saito in view of Kudymov further discloses wherein the source metal layer (12/145, 210) has at least one opening (d4, d9) (See Kudymov Fig. 2).			As to claim 13, Saito in view of Kudymov further discloses wherein the source structure (3, 12/125, 145) further comprises an another source metal layer (210) on the source metal layer (12/145), wherein the another source metal layer (210) is electrically connected to the source electrode (3/125) (See Saito Fig. 8 and Kudymov Fig. 2).		As to claim 14, Saito in view of Kudymov further discloses wherein the another source metal layer (210) extends toward the drain structure (4/130) and extends beyond the source metal layer (12/145) (See Saito Fig. 8 and Kudymov Fig. 2).			As to claim 15, Saito in view of Kudymov further discloses wherein the another source metal layer (210) has at least one opening (d9, between 145 and 210) (See As to claim 16, Saito in view of Kudymov further discloses wherein a width (d9) of the opening (d9, between 145 and 210) of the another source metal layer (210) is less than a width (d4) of an opening (d4, between 140 and 145) of the source metal layer (12/145) (See Saito Fig. 8 and Kudymov Fig. 2).

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.	
	
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Merchant (US 5,362,979).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815